Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sano (US 2013/0318099).
As per claim 1, Sano teaches, a quality control (QC) system for annotated content (Sano, fig.2 the QA would be if the words are inappropriate or not, meaning the quality of the comments ), the QC system comprising: a computing platform including a hardware processor and a system memory and an annotation culling software code stored in the system memory ( Sano, ¶[0057] “Specifically, in the case of utilizing a computer, examples of the hardware and software include hardware components configured by a CPU, a main memory, a bus, a secondary storage device (e.g., a hard disk or a nonvolatile memory, a storage media such as CD-ROM or DVD-ROM, or a reading drive for the above media), an input device for inputting information,”  storage represents memory, the culling classification would be done when all the inappropriate words are classified, and therefore culling or minimizing the objects being shown); the hardware processor configured to execute the annotation culling software code to: receive a plurality of content sets annotated by an automated content classification engine (Sano, ¶[0235] “The `user classification acquisition unit` (2212) has a function of acquiring the stored user classification on a basis of the user ID notified along with the inappropriate word notification or the inappropriate comment user notification, and can be implemented, for example, by a CPU, a main memory, and a user classification acquisition program.” user classification acquisition unit represents the automated content classification unit, the user comments are received and annotated according to appropriateness); obtain evaluations of annotations applied by the automated content classification engine to the plurality of content sets (Sano, fig.2 211 obtains evaluations of annotations applied to the automated classification engine, from the content sets, meaning the content gets classified into appropriate and not appropriate ); identify a sample size of the plurality of content sets for automated QC analysis of the annotations applied by the automated content classification engine (Sano, fig. 5 showing sample size by appropriate comments); and cull the annotations applied by the automated content classification engine based on the evaluations when the plurality of annotated content sets equals the identified sample size (Sano, fig.5 when the sample size, by the distribution unit 213, would then equal a sample size according to the score given, and again appropriate language in shown and not shown and this constitutes a sample size). 

As per claim 2, Sano teaches, the QC system of claim 1, wherein identifying the sample size of the plurality of content sets comprises determining the sample size based in part on content features described by the annotations applied by the automated content classification engine (Sano, fig.2 the content features are being represented by 202 inappropriate word notification unit and ¶[0231] “calculation section dependent on user classification” this represents content classification engine automation). 

As per claim 3, Sano teaches, the QC system of claim 2, wherein the content features are one of faces, animated characters, or objects recognized by the automated content classification engine (Sano, fig.1 the objects being recognized are the bits of text). 

As per claim 4, Sano teaches, the QC system of claim 2, wherein the content features are one of locations or activities recognized by the automated content classification engine (Sano, fig.1 the activities would be recognized by the comments being made for example “pitcher…”  ). 

As per claim 5, Sano teaches, the QC system of claim 1, wherein the sample size of the plurality of content sets is predetermined (Sano, fig.5 the comments sample size is predetermined to the number of users ). 

As per claims 6 and 10, Sano teaches, the QC system of claim 1, wherein the hardware processor is configured to execute the annotation culling software code to cull the annotations applied by the automated content classification engine by discarding non-validated annotation classes that include only annotations that are neither verified nor changed based on the evaluations (Sano, ¶[007] “ Thus, it is possible to not display the comment, which makes a specific user or a plurality of users unpleasant in some situations, on the reproduction terminal of each user.” non-validated annotation classes are being represented by users unpleasant in some situations, meaning an unpleasant comment, and these annotations aren’t verified and changed based on the evaluations they just are not displayed). 

Allowable Subject Matter
Claims 16-20 are allowed. Claims 7-9 and 11-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The concept of the limiations “before identifying the non-validated annotation classes, identify a predetermined sample size” was not found in the prior art. The other limitation not found in the prior art is “determine a maturity index for each class of the annotations applied by the automated content classification engine based on the evaluations” in combination with the rest of the claim. Langseth (US 7,849,048) teaches, the main idea in the abstract “A system and method of making unstructured data available to structured data analysis tools. The system includes middleware software that can be used in combination with structured data tools to perform analysis on both structured and unstructured data.” However the distinct and different features specifics in the claim language are different. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANTIAGO GARCIA whose telephone number is (571)270-5182.  The examiner can normally be reached on Monday-Friday 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Le Vu can be reached on (571) 272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SANTIAGO GARCIA/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        



/SG/